IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-30482
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JAMES HENRY JOHNSON,

                                          Defendant-Appellant.

                         - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                      USDC No. 96-CR-330-G-ALL
                         - - - - - - - - - -
                           October 21, 1997
Before POLITZ, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for James Henry Johnson has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Our independent review of the brief, Johnson’s response, and the

record discloses no nonfrivolous issue.   Accordingly, counsel is

excused from further responsibilities herein and the APPEAL IS

DISMISSED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.